DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection and the 35 U.S.C. 112 rejection are withdrawn in view of Applicant’s amendments to the claims, except for the objection to claim 12 which is maintained.
The 35 U.S.C. 102 rejection over Xu (CN 102330034) is withdrawn in view of Applicant’s amendments to the claims.
Applicant's arguments filed 5/5/2021 with respect to the 35 U.S.C. 102 and 103 rejection over Hiroshige (JP 2012-115890) have been fully considered but they are not persuasive (the 102 rejection has been reformed into a 103 rejection). Applicant argues that Hiroshige is directed to a pipe of changing inner diameter and therefore cannot anticipate or render obvious the claimed pipe which has a constant or almost constant inner diameter. This argument is not persuasive. Even if Hiroshige is generally directed to a pipe having a changing inner diameter, Hiroshige teaches an example wherein a steel pipe made from a constant width plate to form a pipe by welding end faces together and the steel plate is fed at an angle θ (¶ 14, Fig. 1). The determination that this example describes a constant diameter pipe does not rely on the dimensions of the figures of the prior art. Rather, Hiroshige expressly states that change in steel plate width or a change in angle θ results in a variable width plate (see ¶¶ 11-12, 16 and 18). Therefore, the embodiment of ¶ 14 contains none of the qualities identified by Hiroshige .
Applicant also argues Hiroshige is not directed to a high temperature iron-chromium-aluminum alloy. The alloy composition of Hiroshige is substantially similar to the composition of the claimed alloy. A chemical composition and its properties are inseparable. See MPEP 2112.01. In addition, Hiroshige expressly states that the alloy has improved high temperature oxidation resistance (¶ 25), high temperature strength (¶ 30) and high temperature toughness and deterioration resistance (¶ 30). Applicant has provided no evidence to demonstrate that the alloy of Hiroshige does not have the same high temperature properties claimed despite the substantially similar composition, nor has Applicant identified any property or physical structure of the claimed alloy which is not present in Hiroshige, nor is any such property or structure actually recited in the claims. Applicant’s suggestion that the alloy of Hiroshige is not a FeCrAl alloy is also wholly unpersuasive. The steel of Hiroshige contains Fe, Cr and Al and it is therefore a FeCrAl alloy by definition. The rejection is maintained over Applicant’s arguments.
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “content of Al…is more than 3 to 7 wt.%”. This is grammatically incorrect. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshige et al. (JP 2012-115890).
Regarding claims 1, 8 and 15, Hiroshige teaches a steel pipe (¶ 1). The steel pipe can be made with a constant width steel plate fed at an angle θ, thereby forming a pipe with a constant inner diameter (see Fig. 1, ¶ 14). The steel pipe has a spiral weld (¶ 8, see also Fig. 1). Hiroshige teaches the steel has a composition including 0.01-20% Cr, 0.01-5% Al, 0.01-3% Mo and the balance Fe and inevitable impurities (¶ 21-22). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. As the steel of Hiroshige is substantially similar to that claimed, it is presumed to have substantially similar properties absent objective evidence to the contrary. See MPEP 2112.

    PNG
    media_image1.png
    331
    552
    media_image1.png
    Greyscale

Regarding claims 3-4, Hiroshige teaches the pipe has a plate thickness of 0.4 to 5.0 mm (¶ 6). The ratio of the thickness to the outer diameter of the pipe is 0.3% to 2%. The ratio of the thickness to the inner diameter therefore overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 5-6, Hiroshige does not expressly teach the angle between the helical seam and the longitudinal axis of the tube. However, it is necessary that the angle is neither parallel nor perpendicular in order to effect a spiral weld seam. Accordingly, any angle between 0° and 90° is implicitly taught by Hiroshige. This range 
Regarding claims 9-11, Hiroshige teaches a Cr content of 0.01%-20% (¶ 22). With respect to claims 9-10, this overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. With respect to claim 11, the upper range taught by Hiroshige is so close to the claimed lower range that one of ordinary skill in the art would expect any resulting differences between the claimed invention and the prior art to be obvious. See MPEP 2144.05 I.
Regarding claims 12-14, Hiroshige teaches an Al content of 0.01-5% (¶ 21). This overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 16 and 27-28, Hiroshige teaches a Si content of 0.02-1.50% (¶ 21). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 17-18, Hiroshige teaches a C content of 0.001-0.350%, a Mn content of 0.10-2.7%, a P content of less than 0.1%, a S content of less than 0.02%, a N content of less than 0.03%, a V content of 0.01-1%, a Ti content of 0.01-1%, a Hf content of 0.01-1%, a Zr content of 0.01-1%, a Ta content of 0.01-1%, and a B content of 0.0003-0.03% (¶ 21-22). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784